                                                  Case 2:19-cv-01055-SMB Document 1 Filed 02/14/19 Page 1 of 7




                                          1 Lewis Roca Rothgerber Christie LLP
                                              201 East Washington Street, Suite 1200
                                              Phoenix, AZ 85004-2595
                                          2
                                              Susan M. Freeman (State Bar No. 004199)
                                          3   Direct Dial: 602.262.5756
                                              Direct Fax: 602.734.3824
                                              Email: sfreeman@lrrc.com
                                          4   Jeffrey L. Sklar (State Bar No. 026372)
                                              Direct Dial: 520.838.7742
                                              Direct Fax: 520.622.3088
                                          5   Email: jsklar@lrrc.com

                                              Attorneys for Plaintiff Verde Investments, Inc.
                                          6
                                                                                          UNITED STATES DISTRICT COURT
                                          7
                                                                                                  DISTRICT OF ARIZONA
                                          8
                                            VERDE INVESTMENTS, INC., an                                          No.
                                          9 Arizona corporation,
                                                                                                                 COMPLAINT
                                         10
                                                                                                  Plaintiff,
201 East Washington Street, Suite 1200




                                         11
                                                          vs.
                                         12
Phoenix, AZ 85004-2595




                                         13 MATTHEW C. BROWNDORF and
                                            SARINA BROWNDORF, a married
                                         14 couple; PLUTOS SAMA, LLC, a
                                            Delaware limited liability company; and
                                         15
                                            DCM-P1, LLC, a Delaware limited
                                         16 liability company,
                                         17                                                     Defendants.
                                         18
                                         19               For its Complaint, Verde Investments, Inc. (“Verde”) alleges as follows:
                                         20                                                              The Parties
                                         21               1.           Verde is an Arizona corporation with its principal place of business in
                                         22 Tempe, Arizona.
                                         23               2.           Defendants Matthew C. Browndorf and Sarina Browndorf are a married
                                         24 couple and residents of Orange County, California.
                                         25               3.           Plutos Sama, LLC is a Delaware limited liability company with its
                                         26 principal place of business in Orange County, California.
                                         27               4.           DCM-P1, LLC is a Delaware limited liability company with its principal
                                         28 place of business in Orange County, California.

                                              107288352_1
                                                 Case 2:19-cv-01055-SMB Document 1 Filed 02/14/19 Page 2 of 7




                                          1                                  Jurisdiction and Venue

                                          2           5.    The amount in controversy exceeds $75,000, exclusive of interest and

                                          3 costs.
                                          4           6.    Complete diversity exists between the parties. No defendants are citizens

                                          5 of Arizona, which is the state of Verde’s citizenship.
                                          6           7.    This Court has diversity jurisdiction under 28 U.S.C. § 1332.

                                          7           8.    Venue is appropriate in the District of Arizona under 28 U.S.C. §

                                          8 1391(b)(2) because a substantial part of the events or omissions giving rise to Verde’s
                                          9 claims occurred in Arizona.
                                         10           9.    Venue is also appropriate in the District of Arizona under 28 U.S.C.
201 East Washington Street, Suite 1200




                                         11 § 1391(b)(3) because the defendants submitted to the jurisdiction of this Court.
                                         12                                     Background Facts
Phoenix, AZ 85004-2595




                                         13           A.    The Loan Documents

                                         14           10.   On November 7, 2016, Verde, as lender, entered into a Loan Agreement

                                         15 with Distressed Capital Management, LLC (“Borrower”), as borrower, and Matthew C.
                                         16 Browndorf, Plutos Sama, LLC, DCM-P1, LLC (collectively, “Defendant Guarantors”),
                                         17 and DCM-P3, LLC (collectively with Defendant Guarantors, “Guarantors”), as
                                         18 guarantors. A true and correct copy of the Loan Agreement is attached hereto as
                                         19 Exhibit A.
                                         20           11.   The Loan Agreement sets forth the terms of a loan from Verde to

                                         21 Borrower in the original principal amount of $2,400,000.00.
                                         22           12.   Also on November 7, 2016, Verde and Borrower entered into a Secured

                                         23 Promissory Note (“Note”) in the original principal amount of $2,400,000.00. A true
                                         24 and correct copy of the Note is attached hereto as Exhibit B.
                                         25           13.   Also on November 7, 2016, Verde and Guarantors entered into a

                                         26 Guaranty. A true and correct copy of the Guaranty is attached hereto as Exhibit C.
                                         27
                                         28

                                              107288352_1                                 2
                                                 Case 2:19-cv-01055-SMB Document 1 Filed 02/14/19 Page 3 of 7




                                          1           14.   Under Section 2 of the Guaranty, Guarantors “unconditionally and

                                          2 irrevocably, jointly and severally, guarantee[d] to Lender and to its successors,
                                          3 endorsees and/or assigns, the full and prompt payment” of the Note.
                                          4           15.   Under Section 4 of the Guaranty, the “liability of Guarantor under this

                                          5 Guaranty is a guaranty of payment and not of collectability.”
                                          6           16.   Under Section 5 of the Guaranty, Guarantors waived various defenses,

                                          7 including the protection of any applicable anti-deficiency statute and one-action rule.
                                          8           17.   Under Section 6 of the Guaranty, Guarantors agreed that Verde “may

                                          9 enforce this Guaranty without the necessity of resorting to or exhausting any security
                                         10 or collateral and without the necessity of proceeding against Borrower or any other
201 East Washington Street, Suite 1200




                                         11 guarantor.”
                                         12           18.   Also under Section 6 of the Guaranty, Guarantors “waive[d] the right to
Phoenix, AZ 85004-2595




                                         13 require Lender to proceed against Borrower, to proceed against any other guarantor …
                                         14 [or] to foreclose any lien on any real or personal property.”
                                         15           19.   In connection with the Guaranty, Sarina Browndorf entered into a Marital

                                         16 Community Joinder/Disclaimer, pursuant to which she agreed to bind all present and
                                         17 future marital community property to payment of Matthew Browndorf’s obligations
                                         18 under the Guaranty and other loan documents.
                                         19           20.   Also on November 7, 2016, DCM-P3 as trustor, First American Title

                                         20 Company (“Trustee”), as trustee, and Verde, as beneficiary, entered into a Deed of
                                         21 Trust, Security Agreement, Fixture Filing and Assignment of Rents (“Deed of Trust”).
                                         22 A true and correct copy of the Deed of Trust is attached as Exhibit D.
                                         23           21.   Under the Deed of Trust, DCM-P3 conveyed to Trustee in trust and with

                                         24 the power of sale a real property in Orange County, California, described more
                                         25 particularly in the Deed of Trust. The address of the trust property is 34 Black Hawk
                                         26 #418, Irvine, California (“Trust Property”).
                                         27           22.   DCM-P3 is not a party to this action.

                                         28

                                              107288352_1                                  3
                                                 Case 2:19-cv-01055-SMB Document 1 Filed 02/14/19 Page 4 of 7




                                          1           23.   Under both the Loan Agreement and Guaranty, Defendant Guarantors

                                          2 agreed that the federal and state courts in Arizona have exclusive jurisdiction over this
                                          3 action and consented to the jurisdiction of this Court.
                                          4           B.    The Defaults

                                          5           24.   Pursuant to the Loan Agreement and Note, Borrower was obligated to

                                          6 make quarterly, interest-only payments to Verde beginning on December 31, 2016.
                                          7           25.   Interest under the Loan Agreement and Note were calculated based on

                                          8 the interest rate set forth in the Loan Agreement, which was 12 percent per annum,
                                          9 based on a 360-day year.
                                         10           26.   Pursuant to the Loan Agreement, an Event of Default occurs upon failure
201 East Washington Street, Suite 1200




                                         11 to pay the amounts due under the Loan Agreement and Note and the expiration of five
                                         12 days after such failure.
Phoenix, AZ 85004-2595




                                         13           27.   Section 6.2(a) of the Loan Agreement contains an acceleration clause,

                                         14 such that on an Event of Default (as defined in the Loan Agreement), Verde has “the
                                         15 option to declare all outstanding indebtedness to be immediately due and payable.”
                                         16           28.   Borrower failed to timely make the quarterly interest payments due on

                                         17 March 31, 2018, June 30, 3018, and October 1, 2018.
                                         18           29.   Each of these failures constituted an Event of Default. Verde sent a

                                         19 timely notice to Borrower and Guarantors of each Event of Default.
                                         20           30.   On October 15, 2018, Verde sent a notice to Borrower and Guarantors

                                         21 exercising its right under Section 6.2(a) of the Loan Agreement to accelerate the debt
                                         22 and accrue interest at the default rate of 20 percent per annum. A true and correct copy
                                         23 of this notice is attached hereto as Exhibit E.
                                         24           31.   Under the notice of acceleration, the balance due as of October 15, 2018

                                         25 was $2,495,807.95.
                                         26           32.   Although the interest payment that was due on October 1, 2018 was later

                                         27 made, this did not cure the default, as the debt had already been accelerated.
                                         28

                                              107288352_1                                 4
                                                 Case 2:19-cv-01055-SMB Document 1 Filed 02/14/19 Page 5 of 7




                                          1           33.      Borrower committed a further Event of Default by failing to make the

                                          2 quarterly installment of accrued default interest due on December 31, 2018, in the
                                          3 amount of $122,666.36.
                                          4           34.      As of December 31, 2018, the accelerated balance due was

                                          5 $2,524,874.36, with default interest accruing at $1,333.33 per diem.
                                          6           35.      On February 8, 2019, Lender sent Borrower and Guarantors a timely

                                          7 notice of the Event of Default arising from Borrower’ failure to make the December
                                          8 31, 2018 payment. A copy of that notice is attached as Exhibit F.
                                          9           36.      That notice again confirmed that the obligations of Borrower and

                                         10 Guarantors had been accelerated, and that the accelerated balance was $2,670,649.13,
201 East Washington Street, Suite 1200




                                         11 as of February 7, 2019.
                                         12           37.      This accelerated balance includes late fees and attorneys’ fees, as
Phoenix, AZ 85004-2595




                                         13 permitted by the Loan Agreement and Guaranty.
                                         14           38.      Borrower and Guarantors have failed to pay the amount due.

                                         15                               COUNT ONE – Breach of Contract

                                         16           39.      Verde incorporates by reference all prior allegations of this Complaint.

                                         17           40.      The Loan Agreement and Guaranty are valid, enforceable agreements

                                         18 between Verde and Guarantors, including the Defendant Guarantors.
                                         19           41.      Under the Guaranty, Guarantors, including the Defendant Guarantors,

                                         20 entered into a valid promise to pay all sums due under the Note.
                                         21           42.      Despite demand, Guarantors, including the Defendant Guarantors, have

                                         22 failed to pay all sums due under the Guaranty.
                                         23           43.      As a direct and proximate result of this failure by Guarantors, including

                                         24 the Defendant Guarantors, Verde has been damaged in the amount of $2,678,649.11 as
                                         25 of February 13, 2019, with default interest accruing at $1,333.33 per diem.
                                         26                 COUNT TWO – Breach of Duty of Good Faith and Fair Dealing

                                         27           44.      Verde incorporates by reference all prior allegations of this Complaint.

                                         28

                                              107288352_1                                     5
                                                 Case 2:19-cv-01055-SMB Document 1 Filed 02/14/19 Page 6 of 7




                                          1           45.   The Loan Agreement and Guaranty contain an implied covenant of good

                                          2 faith and fair dealing.
                                          3           46.   Borrower and Guarantors, including the Defendant Guarantors, have

                                          4 breached the implied covenant of good faith and fair dealing by failing to make
                                          5 payment of the sums due on the Guaranty.
                                          6           47.   Borrower and Guarantors, including the Defendant Guarantors, have

                                          7 breached the implied covenant of good faith and fair dealing, including by providing
                                          8 inaccurate information about the Loan and their financial conditions that could
                                          9 adversely affect meeting their obligations.
                                         10           48.   The inaccurate information included representations about disposition of
201 East Washington Street, Suite 1200




                                         11 collateral, and inducement to transfer collateral for disposition, the proceeds of which
                                         12 were represented to be used to pay the Note in full, thereby also satisfying obligations
Phoenix, AZ 85004-2595




                                         13 under the Guaranty.
                                         14           49.   As a direct and proximate result of this failure by Borrower and

                                         15 Guarantors, including the Defendant Guarantors, Verde has been damaged in the
                                         16 amount of $2,678,649.11 as of February 13, 2019, with default interest accruing at
                                         17 $1,333.33 per diem.
                                         18                           COUNT THREE – Unjust Enrichment

                                         19           50.   Verde incorporates by reference all prior allegations of this Complaint.

                                         20           51.   Guarantors, including Defendant Guarantors, were enriched as a result of

                                         21 the sums advanced by Verde to Borrower under the Note.
                                         22           52.   Verde was impoverished as a result of advancing the sums without

                                         23 receiving payment.
                                         24           53.   Guarantors, including Defendant Guarantors, were not justified in failing

                                         25 to repay Verde the sums advanced by Verde.
                                         26           54.   If no adequate remedy at law is available for Verde’s impoverishment

                                         27 due to the failure of Guarantors, including Defendant Guarantors, to repay Verde the
                                         28

                                              107288352_1                                 6
                                                 Case 2:19-cv-01055-SMB Document 1 Filed 02/14/19 Page 7 of 7




                                          1 sums advanced, Verde should be entitled to recover under a theory of unjust
                                          2 enrichment.
                                          3                                      Prayer for Relief

                                          4           WHEREFORE, Verde prays that the Court enter judgment in its favor and

                                          5 against Defendant Guarantors as follows:
                                          6           A.    For outstanding principal and default interest due under the Guaranty and

                                          7 Loan Agreement, in the amount of $2,678,649.11 as of February 13, 2019, plus default
                                          8 interest accruing at $1,333.33 per diem;
                                          9           B.    For taxable and non-taxable costs;

                                         10           C.    For reasonable attorneys’ fees, pursuant to the Guaranty, Loan
201 East Washington Street, Suite 1200




                                         11 Agreement, and A.R.S. § 12-341.01, and
                                         12           D.    For such other relief as the Court deems just and proper.
Phoenix, AZ 85004-2595




                                         13           DATED this 14th day of February, 2019.
                                         14                                         LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         15
                                                                                    By: /s/ Jeffrey L. Sklar
                                         16                                                 Susan M. Freeman
                                                                                            Jeffrey L. Sklar
                                         17                                         Attorneys for Plaintiff Verde Investments, Inc.
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              107288352_1                                 7
